Citation Nr: 1812093	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral foot disabilities claimed as hallux valgus and hammertoes, to include as secondary to bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board has recharacterized the issues, as reflected on the title page, in light of the evidence and the Veteran's contentions.

The appeal was remanded for further development in April 2015 and May 2017.

The issue of entitlement to service connection for bilateral hallux valgus and hammertoes, to include as secondary to bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, bilateral pes planus had onset during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his bilateral foot condition is due to road marches and a fall in service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303 (d).

Pes planus was not noted upon entrance to service.  A report of a medical examination conducted in July 1979, for separation purposes, includes a notation of "p. pl." and an indication of abnormal feet.  In addition to his aforementioned assertions, the Veteran asserts that he experienced bilateral foot pain during service and that it has been recurrent since discharge.  The Veteran was afforded a VA foot examination in August 2017.  The VA examiner diagnosed bilateral pes planus and indicated that the date of onset was in 1979.  The examiner did not otherwise indicate whether the current pes planus was related to the pes planus initially diagnosed in service and there are no other competent medical opinions of record regarding causal nexus.

Given the initial diagnosis of bilateral pes planus at separation; the Veteran's credible and competent report of bilateral foot pain in service which continued until the present time; the current diagnosis of bilateral pes planus with a noted onset in 1979; and the lack of any noted or obvious intervening cause - all reasonable doubt regarding the causal nexus element is resolved in favor of the Veteran.  Service connection for bilateral pes planus is warranted.  38 U.S.C. §§ 1131; 38 C.F.R. §§ 3.102, 3.303(d).


ORDER

Service connection for bilateral pes planus is granted.



REMAND

Regarding the Veteran's bilateral hallux valgus and hammertoes disabilities, he was previously afforded VA foot examinations in November 2010 and August 2015.  Subsequently in the May 2017 Board remand, the Board found the VA nexus opinions insufficient and remanded for new ones.  Pursuant to the remand, the Veteran was afforded another VA foot examination in August 2017.  

The August 2017 VA examiner opined that it is less likely than not that these two disabilities are related to service.  The rationale was based solely on a lack of an in-service diagnosis or treatment for hallux valgus and/or hammertoes, which is not permissible.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, a new opinion is needed.  Additionally, the Board has granted service connection for bilateral pes planus, and information in the record raised the issue of secondary service connection.  Thus, an opinion regarding secondary service connection is needed.  

Finally, any outstanding VA treatment records should also be secured on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Refer the claims file to an appropriate VA examiner for preparation of an addendum opinion.  The claims file, including a copy of this remand, must be given to the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

a) The examiner is asked to opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hallux valgus and hammertoes conditions had onset during service or, are otherwise the result of a disease or injury in service.  

In addressing this question, the examiner is to consider the July 1978 service treatment record noting a left ingrown toenail with a small infection and also the Veteran's reports of in-service bilateral foot pain due to road marches and a fall.  

b) The examiner is also to opine as to whether it is at least as likely as not that the bilateral hallux valgus and  hammertoes conditions are either (i) proximately due to or, (ii) aggravated (chronically worsened) by his now service-connected bilateral pes planus.  

The examiner should note that this question requires two opinions: one for proximate causation and another for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the bilateral hallux valgus and/or hammertoes prior to aggravation by the bilateral pes planus.

A complete rationale must be provided for all opinions expressed.  The examiner is further advised that the opinion and rationale must reflect consideration of the Veteran's competent and credible account of bilateral foot pain since service.  If the examiner is unable to provide the requested opinions, he or she must explain why.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before returning the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


